Title: To Benjamin Franklin from Lafayette, [21 September? 1782]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Paris Saturday Evening [September 21, 1782?]
I am Very sorry, My Dear sir, I Have not the Pleasure to Wait Upon You this Evening— But Mr. jay Called at Half Past Eight and told me He Had Considered of the Affair Now in Question, And Before Any thing Was Determined He Wants to Have A long Conversation With You— He Will be at Passy to Morrow Morning— for My Part I see You Will not of Course Give me Any Commands to Count de Vergennes, and Will therefore Confine Myself to a Conversation Upon General terms—late as it is I will Not trouble You, and Wish you a Better Night—to Morrow Evening I will do Myself the Honor to Pay My Respects to You.
